Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 July 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            My dear friend
                     
                            La Grange 8h July 1807
                        
                        Mr. de Montarby who is Going to America wishes to be by me presented to You, and am Happy with opportunity to
                            oblige so deserving a Gentleman. Several Circumstances Have prompted him to Accept a proposal of Mm. Fouston and Ravel,
                            one of the Most Respectable Houses in Europe, And Render them, in the U.S., Services which will Give Him the Happiness,
                            much envied by me, to Visit the shores of freedom and to see the worthy president of the United States—to this
                            Recommendation in his behalf I shall only Add the Expression of my Affectionate Respect
                        
                            Lafayette
                     
                        
                        
                            Mr. de Montarby who Has been a Mess mate of Bonaparte in the Military School employs himself for the
                                first time in Commercial Concerns but I think the Business He Goes upon is Equally Agreable and Useful to the trade of
                                both Nations. on that Account and Considering his own merit as well as the character of the House Fouston and Ravel I
                                Hope his Voyage will be Successfull.
                        
                    